sr hy ae
Lae ATT!

     
  

  
       
 
 

NET UTE a FP yey
rg ga, NM CARLY k VES

cease hr pe eT rm Th 2

i

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA :
-against-— ; No. 18 Cr. 146 (JFK)
VERNON WALKER, ORDER
Defendant. :;
pe ee x

JOHN F, KEENAN, United States District Judge:

On April 22, 2021, Defendant Vernon Walker filed a pro se
letter motion seeking reconsideration of the Court’s March 25,
2021 Opinion & Order (“the March 25 Decision”) which denied his
request for a sentence reduction pursuant to the First Step Act,
18 U.S.C. § 3582(c) (1) (A}, commonly known as the compassionate
release statute.! Walker’s letter urges the Court to revisit {1)
its determination that Walker’s age and health issues are not
severe enough to warrant his immediate release due to the COVID-
19 pandemic; and (2) the Court’s alternative finding that, even
L£ Walker’s age, health risks, and the pandemic give rise to
extraordinary and compelling reasons for a sentence reduction,
application of the sentencing factors set forth in 18 U.S.C. §
3553(a) nevertheless outweigh modifying his sentence.

“[P]ro se litigants generally are entitled to a iiberal

construction of their pleadings, which should be read ‘to raise

 

1 This Order assumes familiarity with the March 25 Decision. See United
States v. Walker, No. 18 Cr. 146 (JFK), 2021 WL 1146688 (S.D.N.Y¥. Mar.
25, 2021).

 

 

 
the strongest arguments that they suggest.’” Green v. United
States, 260 F.3d 78, 83 {2d Cir. 2001) (quoting Graham v.
Henderson, 89 F.3d 75, 79 (2d Cir. 1996)). Nevertheless,
“Trleconsideration of a previous order by the court is an
‘extraordinary remedy to be employed sparingly in the interests
of finality and conservation of scarce judicial resources.’” In

re Beacon Assocs. Litig., 818 F. Supp. 2d 697, 701 (S.D.N.Y.

 

2011) {quoting In re Health Mgmt. Sys. Inc. Sec. Litig., 113 F.
Supp. 2d 613, 614 (S.D.N.Y¥. 2000)). “The Second Circuit has
made clear that motions for reconsideration are to be denied
except where ‘the moving party can point to controlling
decisions or data that the court overlooked-matters, in other
words, that might reasonably be expected to alter the conclusion

reached by the court.’” Stagg P.C. v. U.S. Dep’t of State, No.

 

15 Civ. 8468 {KPF), 2019 WL 1863418, at *1 (S.D.N.Y. Apr. 25,

2019) {quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257

 

(2d Cir. 1995)). “Compelling reasons for granting a motion for
reconsideration are limited to ‘an intervening change of
controlling law, the availability of new evidence, or the need
to correct a clear error or prevent manifest injustice.’” Id.
(quoting Virgin Atl. Airways, Ltd. v. Nat’] Mediation Bd., 956
F.2d 1245, 1255 (2d Cir. 1992)). A motion for reconsideration
is “not a vehicle for relitigating old issues, presenting the

case under new theories, securing a rehearing on the merits, or
otherwise taking ‘a second bite at the apple.’” Analytical

Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir.

 

2012) (quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d

 

Cir. 1998)}; see also Stone v. Theatrical Inv. Corp., 80 F.

 

Supp. 3d 505, 506 (S.D.N.¥. 2015) (observing that a motion for
reconsideration is “neither an occasion for repeating old
arguments previously rejected nor an opportunity for making new
arguments that could have been previously advanced”) (quotation
marks omitted).

Walker’s motion for reconsideration is without merit.
First, Walker does not point to controlling decisions or data
that the Court overlooked, but rather, he repeats the same
insufficient arguments that he asserted in his initial request
for a sentence reduction,

Second, as the Court explained in the March 25 Decision,
“Walker . . . failf[s] to articulate a sufficiently extraordinary
or compelling reason why his sentence should be modified.”

United States v. Walker, No. 18 Cr. 146 (JFK), 2021 WL 1146688,

 

at *3 (S.D.N.Y. Mar. 25, 2021). Accordingly, Walker is not
entitled to a reduction in sentence. See 18 U.S.C. § 3582(c)
(stating a court “may not modify a term of imprisonment once it
has been imposed” without a finding that “extraordinary and

compelling reasons warrant such a reduction”).

 
Finally, and once again decisive here, modifying Walker’s
already lenient sentence of 108 months’ incarceration, of which
he has served approximately 40 months, would not be consistent
with the § 3553(a) sentencing factors. As the March 25 Decision
explained, “the factors that weigh in Walker's favor, such as
the need to provide necessary medical care, are overshadowed by
the combined force of ‘the nature and circumstances of the
offense’ and the need for the sentence imposed to ‘refiect the
seriousness of the offense,’ ‘promote respect for the law,’
‘provide just punishment for the offense,’ ‘afford adequate
deterrence to criminal conduct,’ and ‘protect the public from
further crimes of the defendant.’” Walker, 2021 WL 1146688, at
*4,

Accordingly, Walker's motion for reconsideration is DENIED.
Cf. United States v. Mason, No. 96 Cr. 126 (JFK), 2021 WL
793835, at *2 (S.D.N.Y. Mar. 2, 2021) (denying similar request
for reconsideration of an order denying compassionate release).

SO ORDERED.

Dated: New York, New York Miho f Kecrtte.
May 19, 2021 / John F. Keenan
United States District Judge

 

,
( Chambers Sta F Mei led oO ~e Py o {> his order

to Mc. Walker on S-14-2,— William Ry ay
Coultroom Deputy

 
